NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-5458-18

GLENN CIRIPOMPA,

     Petitioner-Appellant,

v.
                                      APPROVED FOR PUBLICATION
BOARD OF EDUCATION OF
THE BOROUGH OF BOUND                         February 26, 2021
BROOK, SOMERSET COUNTY,                   APPELLATE DIVISION


     Respondent-Respondent.
___________________________

           Submitted December 15, 2020 – Decided February 26, 2021

           Before Judges Fisher, Moynihan, and Gummer.

           On appeal from the New Jersey Commissioner of
           Education, Docket Nos. 5-1/15 and 89-5/17.

           Mellk O'Neill, attorneys for appellant (Arnold M.
           Mellk, of counsel; Edward A. Cridge, on the brief).

           Apruzzese, McDermott, Mastro & Murphy, attorneys
           for respondent Board of Education of the Borough of
           Bound Brook (Robert J. Merryman, on the brief).

           Gurbir S. Grewal, Attorney General, attorney for
           respondent Commissioner of Education (Jaclyn M.
           Frey, Deputy Attorney General, on the statement in
           lieu of brief).

     The opinion of the court was delivered by
GUMMER, J.S.C., (temporarily assigned)

      Plaintiff appeals the Commissioner of Education's final administrative

decision denying his claim for back pay for an unpaid suspension period that

occurred before the resolution of tenure charges filed against him by the Board

of Education of the Borough of Bound Brook, Somerset County.               The

Commissioner determined the Board could use unemployment benefits and

payments from other employment plaintiff had received during the suspension

period to offset outstanding back pay. We disagree that the Board could use

unemployment benefits and reverse the Commissioner's decision in that

respect. We otherwise affirm.

      On July 17, 2014, the Board in accordance with the Tenure Employees

Hearing Law, N.J.S.A. 18A:6-10 to -18.1, certified to the Commissioner of

Education charges in a two-count complaint seeking plaintiff's termination

from a tenured-teaching position. See N.J.S.A. 18A:6-11. Pursuant to N.J.S.A

18A:6-14, which permits a board to suspend a charged person without pay for

120 days, the Board suspended plaintiff without pay from the July 17, 2014

certification date to and including November 14, 2014. During that initial

suspension period, plaintiff received unemployment benefits.

      On October 20, 2014, an arbitrator found in the Board's favor only as to

the first count, dismissed the second count, and, instead of termination,

                                                                        A-5458-18
                                      2
imposed as a penalty a separate 120-day suspension without pay, which would

have ended on March 9, 2015. Sometime after the first suspension period late

in 2014, plaintiff began employment with a bus company as a driver.

According to the undisputed testimony of the bus-company president and

records of the bus company, plaintiff's bus routes took place at least in part

during his normal school hours and he regularly worked hours that would have

conflicted with his teaching-position hours. Plaintiff also worked as an umpire

in 2015 and 2016 while he was suspended.

        The Board filed a summary action to vacate the arbitration award. On

January 8, 2015, the trial court found in favor of the Board, vacating the

arbitration award in its entirety and remanding the matter for arbitration before

a different arbitrator. The next day, plaintiff appealed that order and filed with

the Commissioner a verified petition seeking reinstatement of his salary

retroactive to November 15, 2014,1 on the basis that the arbitrator's suspension

had been vacated by the trial court's order and, thus, the Board's charges were

not resolved within 120 days from certification as required by N.J.S.A. 18A:6 -

14.

        On October 29, 2015, we reversed the trial court in the Board's summary

action and reinstated the initial arbitration award. Bound Brook Bd. of Educ.

1
    Plaintiff also sought emergent relief, which was denied.


                                                                           A-5458-18
                                         3
v. Ciripompa, 442 N.J. Super. 515 (App. Div. 2015), rev'd, 228 N.J. 4 (2017).

The Board resumed payment of plaintiff's salary on November 1, 2015.

Because the arbitration award was reinstated, plaintiff no longer had a claim

for back pay from November 15, 2014, through March 9, 2015, the arbitration -

ordered suspension, but maintained a claim for back pay from March 10, 2015,

through October 31, 2015. Finding the arbitrator had incorrectly analyzed and

improperly dismissed the second count of the complaint, the Supreme Court on

February 21, 2017, reversed our decision, thereby vacating the arbitration

award, and remanded the case for arbitration before a different arbitrator.

Bound Brook Bd. of Educ. v. Ciripompa, 228 N.J. 4, 15-18 (2017).

      On April 28, 2017, an administrative law judge issued an initial decision

regarding plaintiff's petition, awarding plaintiff back pay from March 10,

2015, through October 31, 2015. Because plaintiff's claim for back pay for

November 15, 2014, through March 9, 2015, was revived when the Supreme

Court vacated the arbitration award, plaintiff filed a second verified petition

seeking back pay for that time period.

      On June 16, 2017, the second arbitrator issued a decision and award,

finding in the Board's favor on both counts and terminating plaintiff from his

position. That day, the Board stopped paying plaintiff's salary, which it had

resumed paying on November 1, 2015.



                                                                        A-5458-18
                                         4
      On July 27, 2017, the Commissioner issued a final agency decision

rejecting the administrative law judge's April 28, 2017 initial decision

awarding plaintiff back pay from March 10, 2015, through October 31, 2015,

because he believed due to the second arbitrator's decision, plaintiff's two

petitions should be decided in one proceeding. He remanded the first petition

and recommended plaintiff's petitions be consolidated.

      After the petitions were consolidated and the parties conducted

discovery, an administrative law judge on May 23, 2019, issued an initial

decision granting the Board's request for a "summary decision." He found that

plaintiff was not entitled to receive any back pay for the period September 1,

2014,2 through June 16, 2017, because the amount of back pay plaintiff sought

was less than the amount of mitigation to which the Board was entitled. The

administrative law judge held that pursuant to N.J.S.A. 18A:6-14, the Board

was entitled to deduct from the back-pay amount ($63,886) the amount of

unemployment benefits plaintiff had received during his unpaid suspension

($16,514) and payments he had received after his initial suspension from

"substitute" employment as a bus driver during the 2014-15 and 2015-16


2
    Plaintiff's statutory suspension began with the certification of charges
against him on July 17, 2014. The administrative law judge stated that the
statutory suspension "effectively" began on September 1, 2014, presumably
the first pay period of the school year.


                                                                       A-5458-18
                                      5
school terms ($46,335.44), including        the summers of 2015 and 2016

($4,509.65), and as an umpire ($3,105).         The administrative law judge

concluded that plaintiff's bus-driving job was "substitute" employment because

plaintiff had obtained the bus-driving job in late 2014 after his statutory

suspension; the bus-driving job during the school year was "inconsistent" with

plaintiff's obligations to the Board, meaning that his working hours as a bus

driver would have conflicted with his working hours as a teacher and he could

not hold both jobs at the same time; and although the summer bus-driving

hours did not conflict with his teaching obligations, the bus-driving job that

plaintiff held in the summer was not separate employment but was the same

continuous job 3 he had acquired in late 2014 – a job he could not have had if

he was working as a teacher.

      Plaintiff filed exceptions to that decision, arguing the administrative law

judge had erred by using his unemployment benefits and bus-driver earnings to

reduce his back-pay entitlement.     The Commissioner noted that the "facts

themselves are not in dispute" and found that the judge's "disposition of this

case via summary decision was proper." The Commissioner concluded that


3
   The bus company president testified that the company did not hire summer
employees. The administrative law judge found based on her testimony that
"[i]nstead, the work is performed by the same drivers who work for the
company during the school year."


                                                                          A-5458-18
                                       6
N.J.S.A. 18A:6-14 permitted the Board to deduct from a back-pay calculation

"'any sums received' during the 'period of suspension.'"         Accordingly, the

Commissioner adopted the administrative law judge's decision as the final

decision, granted summary judgment in favor of the Board, and dismissed with

prejudice plaintiff's claim for back pay.

      In his appeal plaintiff does not assert any factual disputes that would

render the summary decision improper. Cf. L.A. v. Bd. of Educ. of City of

Trenton, Mercer Cnty., 221 N.J. 192, 203-05 (2015) (finding agency's

summary decision was inappropriate when material factual disputes existed).

The parties do not dispute the amount of back pay at issue or the amount of

unemployment benefits and bus-driver or umpire payments plaintiff received.

Plaintiff does not contest the use of the umpire payments to reduce the back-

pay   award.      Instead, plaintiff challenges       the Commissioner's      legal

determination that the Board could deduct the unemployment benefits and bus -

driver payments from the back-pay award.

      We generally apply a deferential standard when reviewing a final

administrative-agency action.     In re State & Sch. Emps. Health Benefits

Comm'ns' Implementation of Yucht, 233 N.J. 267, 279 (2018). We consider

whether   the   agency    acted   arbitrarily,   capriciously,   or   unreasonably,

specifically whether the agency's decision "conforms with relevant law," is



                                                                             A-5458-18
                                         7
supported by "substantial credible evidence in the record as a whole," and

reaches a conclusion based on a correct application of "the relevant law to the

facts." Id. at 279-80. We review de novo an agency's statutory interpretation

or legal determination. In re Ridgefield Park Bd. of Educ., 244 N.J. 1, 17

(2020).

       The resolution of this appeal depends on the meaning of language

contained in N.J.S.A. 18A:6-14.       In addition to authorizing a board of

education to suspend without pay a charged tenured teacher for 120 days

pending a determination of a charge, N.J.S.A. 18A:6-14 establishes what

salary-payment obligation a board has to a charged teacher pending resolution

of the charge. The statute provides that if the arbitrator does not decide the

charge within 120 days of certification of the charge, the board has to resume

paying the charged teacher his "full salary," beginning the day after the initial

statutorily-authorized 120-day suspension ends.      N.J.S.A. 18A:6-14.    From

then

            [s]hould the charge be dismissed at any stage of the
            process, the person shall be reinstated immediately
            with full pay from the first day of such suspension.
            Should the charge be dismissed at any stage of the
            process and the suspension be continued during an
            appeal therefrom, then the full pay or salary of such
            person shall continue until the determination of the
            appeal. However, the Board of Education shall deduct
            from said full pay or salary any sums received by such
            employee or officers by way of pay or salary from any

                                                                          A-5458-18
                                       8
            substituted employment assumed during such period
            of suspension. Should the charge be sustained on the
            original hearing or an appeal therefrom, and should
            such person appeal from the same, then the suspension
            may be continued unless and until such determination
            is reversed, in which event he shall be reinstated
            immediately with full pay as of the time of such
            suspension.

            [Ibid.4]

      Our "paramount goal" in interpreting a statute is to determine the

"Legislature's intent."   DiProspero v. Penn, 183 N.J. 477, 492 (2005). To

achieve that goal, "we start with the words the Legislature used." Simadiris v.

Paterson Pub. Sch. Dist., ___ N.J. Super. ___, ___ (App. Div. 2021) (slip. op.

at 7).    In reviewing the Legislature's words, we follow the "bedrock

assumption that the Legislature did not use 'any unnecessary or meaningless

language.'" Jersey Cent. Power & Light Co. v. Melcar Util. Co., 212 N.J. 576,

586 (2013) (quoting Patel v. New Jersey Motor Vehicle Comm'n, 200 N.J. 413,

418-19 (2009)). We "must presume that every word in a statute has meaning

4
   We note that the Legislature in N.J.S.A 18A:6-14 spoke of "charge" in the
singular, e.g., "[s]hould the charge be dismissed at any stage of the process and
the suspension be continued during an appeal there from, then the full pay or
salary of such person shall continue until the determination of the appeal."
This case involved two charges. In his decision, the first arbitrator found that
the Board had proven the first charge but dismissed the second charge because
he believed the Board had not met its burden of proof as he applied the law.
During the appeals of that decision, plaintiff remained suspended. Thus,
despite the procedurally complexities of the case, the parties do not dispute
that N.J.S.A. 18A:6-14 applies.


                                                                          A-5458-18
                                       9
and is not mere surplusage," In re Attorney Gen.'s "Directive on Exit Polling:

Media & Non-Partisan Pub. Int. Grps.", 200 N.J. 283, 297-98 (2009), and we

"give effect to every word" so that we do not "construe the statute to rend part

of it superfluous," Medical Soc'y of N.J. v. New Jersey Dep't of Law & Pub.

Safety, 120 N.J. 18, 26-27 (1990). We also "ascribe to the statutory words

their ordinary meaning and significance." DiProspero, 183 N.J. at 492.

      Although the procedural history of this case is complicated, the language

of the statute is clear. The Legislature determined that a board of education

"shall deduct from said full pay or salary any sums received by such employee

or officers by way of pay or salary from any substituted employment assumed

during such period of suspension." N.J.S.A. 18A:6-14 (emphasis added). The

Commissioner disregarded the language we emphasized above as demonstrated

by his final decision in which he replaced that important language with an

ellipsis, stating: "[b]ecause the statute plainly requires that 'any sums received

. . . during such period of suspension' must be deducted from the back pay

owed, the unemployment benefits received by the petitioner during the 120 -

day unpaid suspension must be deducted." Relying on that partial quote, the

Commissioner ignored the express language of the statute limiting the board's

deduction authority based on the source of the sums received by the employee.

The Legislature did not authorize boards to deduct any sums received during



                                                                           A-5458-18
                                       10
the period of suspension – which is how the Commissioner applied the

statutory language – but any sums the employee received "by way of pay or

salary from any substituted employment assumed during such period of

suspension."

      Unemployment benefits are not "pay or salary from any substituted

employment."     Unemployment is not "substituted employment"; it isn't

employment at all.      Unemployment benefits are not "pay or salary."

"[U]nemployment compensation is a benefit conferred by the Legislature."

Self v. Bd. of Rev., 91 N.J. 453, 460 (App. Div. 1982).

      The Board's fear that plaintiff will be made "more than whole" if the

Board does not deduct the unemployment benefits is baseless. Plaintiff asserts

that he is not seeking back pay for the initial 120-day suspension period when

he received unemployment benefits. Defendants do not dispute that assertion.

The Board's reliance on City of Newark v. Copeland, 171 N.J. Super. 571

(App. Div. 1980), and Willis v. Dyer, 163 N.J. Super. 152 (App. Div. 1978), is

misplaced because those cases did not involve a tenured teacher and, thus, did

not address N.J.S.A 18A:6-14, the statute that governs this case.

      If the Legislature wanted to authorize boards to deduct from back-pay

calculations unemployment benefits, it could have and would have included

"unemployment benefits" in the language of N.J.S.A. 18A:6-14. Instead, it



                                                                       A-5458-18
                                      11
expressly limited the deductions to any sums the employee received "by way

of pay or salary from any substituted employment assumed during such period

of suspension." Id. Applying the actual and complete statutory language, we

find that the Commissioner erred in concluding that the Board could deduct the

unemployment benefits from the back-pay calculation.

      We find no error in the Commissioner's determination that plaintiff's

employment as a bus-driver, during the school years and in the summer, and as

an umpire was "substituted employment" plaintiff assumed during his period

of suspension in accordance with the language of N.J.S.A. 18A:6-14 and

consistent with the Legislature's intent. Credible evidence in the record, which

was undisputed, supported the factual conclusions that plaintiff began the bus-

driving job in late 2014 after the initial statutory suspension; his working hours

as a bus driver would have conflicted with his working hours as a teacher and

he could not have held both jobs at the same time, rendering the bus-driving

job "inconsistent" with plaintiff's teaching-position obligations; and the bus-

driving job that plaintiff held in the summer was not separate employment but

was the same continuous job he had acquired in late 2014. Given those facts,

the Commissioner reasonably concluded that the bus-driving job was

"substitute employment."




                                                                           A-5458-18
                                       12
      In sum, we find that the Commissioner erred in finding the Board could

deduct the unemployment compensation from the back-pay award but correctly

held that the Board could deduct the bus-driver and umpire payments. The

Board may deduct from the amount of pay plaintiff should have received

between the end of the statutory suspension and the reinstatement of his salary

($63,886) the payments he received as a bus driver ($50,845.09) and an umpire

($3,105) because those payments constitute sums received "by way of pay or

salary from any substituted employment assumed during such period of

suspension." Thus, plaintiff is entitled to a back-pay award of $9,935.91.

      Reversed in part; affirmed in part.




                                                                         A-5458-18
                                       13